Case 1:20-cv-00546-RDA-IDD Document 27 Filed 05/21/20 Page 1 of 2 PageID# 283



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


THOMAS CURTIN, et al.,                       )
                                             )
       Plaintiffs,                           )
                                             )
       v.                                    )       Case No.1:20-cv-00546 (RDA/IDD)
                                             )
VIRGINIA STATE BOARD OF                      )
ELECTIONS, et al.,                           )
                                             )
       Defendant.                            )

Video or Telephone Conferencing Order for Hearing on Motion for Preliminary Injunction

       In accordance with Case No. 2:20-mc-7, Gen. Orders 2020-12 and 2020-09, this Court

finds that the parties have consented to the use of video conferencing to conduct the proceeding

to be held on May 27, 2020. The Court finds that such matter is a “critical or emergency

proceeding” that must be conducted on an expedited basis to avoid a manifest injustice in light of

the following:

       This matter comes before the Court on Plaintiffs’ Motion for Preliminary Injunction, Dkt.

3. The parties filed a notice that all consented to proceed with the hearing on the Motion for

Preliminary Injunction by video conference. Dkt. 18. This hearing constitutes a “critical or

emergency” proceeding as the resolution of the Motion for Preliminary Injunction may impact

the June 23, 2020, primary.

       Additionally, Congress recently passed, and the President signed, the CARES Act, H.R.

748, 116th Congress (2020). On March 29, 2020, the Judicial Conference of the United States

found that emergency conditions exist that have materially affected the functioning of the federal

courts generally. Accordingly, as contemplated by § 15002(b)(2) of the CARES Act, H.R. 748,
Case 1:20-cv-00546-RDA-IDD Document 27 Filed 05/21/20 Page 2 of 2 PageID# 284



116th Congress (2020), the Court also finds that such proceeding cannot be further delayed

without serious harm to the interests of justice for the same reason stated above. Further,

considering the COVID-19 pandemic, the hearing on the above referenced matter cannot be

conducted in person at this time without seriously jeopardizing public health and safety. To

ensure the protection of Defendant’s rights as well as the health and safety of all parties

involved, video conferencing is the most suitable option at this time.

       Accordingly, the proceeding(s) to be held on this date may be conducted by:

___X____ Video Teleconferencing

_______ Teleconferencing, because video teleconferencing is not reasonably available for the

following reason(s):

_______ The Defendant is detained at a facility lacking video teleconferencing capability.

_______ Other:

       Accordingly, the proceeding in the above referenced case is set to occur on May 27,

2020, at 11:30 a.m. in courtroom 401. All parties are to appear by video conferencing.

Plaintiffs, as the proponents of the Motion for Preliminary Injunction, will have 15 minutes to

argue, and Defendants will have 15 minutes to respond. Plaintiffs may have 2-3 minutes for

rebuttal argument. All individuals in the courtroom must remain six feet apart.

       It is SO ORDERED.

Alexandria, Virginia
May 21, 2020




                                                  2
